United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1864
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Curtis Junkman,                         *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 19, 1998
                                 Filed: November 16, 1998
                                  ___________

Before HANSEN, LAY, and MURPHY, Circuit Judges.
                           ___________


LAY, Circuit Judge.


       Curtis Junkman was convicted of one count of conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846 and one count of possession with
intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). He was
sentenced on March 17, 1998, to 168 months on each count to be served concurrently.1



      1
       Ten other defendants were indicted along with Junkman. They each pled guilty
before trial.
Curtis Junkman now appeals and asserts: (1) that the district court2 erred in denying
his motion to suppress a search conducted at the Budget Host Motel in Fort Dodge,
Iowa; (2) that the statements made by him at the time of his arrest were involuntary;
and (3) that the court erred in failing to grant Junkman’s motion for judgment of
acquittal or, in the alternative, a motion for new trial.3 We affirm the judgment of
conviction on both counts.

                                  BACKGROUND

       Curtis and Kent Junkman are brothers who look alike. The Fort Dodge Police
Department was attempting to find Kent Junkman as they had a valid warrant for his
arrest by reason of his escape from a correctional facility. On July 25, 1994, Officer
Kevin Benson of the Fort Dodge Police Department was informed by the sheriff of
Calhoun County, Iowa, that Kent Junkman might be staying in a motel in Fort Dodge.
Officer Benson checked various motels and in doing so asked the clerk at the Budget
Host Motel if Kent Junkman was registered. The desk clerk responded that room 122
was registered to a Dale Fitzgerald but that Fitzgerald had obtained the room for a
“Junkman,” who was staying in the room. At this time, Officer Benson went to the
Fort Dodge Police Station and secured a photograph of Kent Junkman. Officer Benson
returned to the motel, showed the desk clerk the picture, and asked her if she could
identify him as the person staying in room 122. The clerk stated that she believed Kent
Junkman was the person in the motel room. Upon learning that Kent Junkman might
be in room 122, Officer Benson obtained assistance from three other officers and
received a pass key to the room from the desk clerk. The officers then went to room


      2
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
      3
        We find, as did the district court, there exists overwhelming evidence supporting
Junkman’s conviction. Based upon our review of the record, we find no merit to either
of the post-verdict motions.

                                          -2-
122 and knocked and announced their presence. A woman looked out of the window
and yelled either “cops” or “police” and then the officers heard a commotion in the
room. Officer Benson repeated the announcement and told the occupants if they did
not open the door, it would be opened with a pass key. When no one opened the door,
the police entered the room with the pass key and found three individuals--Dale
Fitzgerald, Kim Hancock, and Curtis Junkman. Kent Junkman was not in the room.
At this time, the officers suspected drug activity in the room as drug paraphernalia was
on a dresser in plain view.

      The police took Dale Fitzgerald into the hallway, read him his Miranda rights,
and asked him where Kent Junkman was. He stated he had not seen him. In light of
the drug paraphernalia in plain view, the officers asked Fitzgerald if there were any
drugs in the room. He responded he did not think so. The police then requested Curtis
Junkman to step into the hallway. Officer Benson noted that Junkman’s eyes had some
redness, but he did not appear to be intoxicated, inhibited, or disoriented. At that time,
Officer Benson read Curtis Junkman his Miranda rights and Junkman stated that he
understood them. At the suppression hearing, Junkman asserted that he was sleeping
off a methamphetamine binge, was awakened by the police, and that he was not in a
sufficiently good condition to answer questions. After stating that he understood his
Miranda rights, Officer Benson asked Junkman if he knew the whereabouts of his
brother Kent. Curtis stated that he did not know. When asked whether there were
drugs in the room, Curtis stated that there were a lot of drugs and cash in the room and
that they belonged to him. Based primarily on Junkman’s statements, the police then
obtained a search warrant for the motel room. Five bags containing methamphetamine
and $6,000 were found in a metal canister inside the room.

      The motion to suppress was heard before a magistrate judge who filed his report
and recommendation that the motion be denied. The district court, although using a
somewhat different analysis than the magistrate judge, also denied the motion to
suppress.

                                           -3-
                                     DISCUSSION
The Motion to Suppress

       On appeal, Junkman does not challenge the search warrant as lacking probable
cause. He asserts rather, that the initial police entry into the motel room was illegal.
At issue is whether the arrest warrant for Kent Junkman provided the police officers
with legal authority to enter room 122 at the Budget Host Motel. Junkman argues that
under Payton v. New York, 445 U.S. 573 (1980), and Steagald v. United States, 451
U.S. 204 (1981), the arrest warrant did not justify entry into another person’s “home”
(the motel room) to search for the subject of the arrest warrant, and that a search
warrant was required. See Steagald, 451 U.S. at 214 n.7.

       We believe that both the Payton and Steagald cases are readily distinguishable.
In Payton, the officers made a warrantless entry to effect Payton’s arrest. As the Court
stated in Payton, “for Fourth Amendment purposes, an arrest warrant founded on
probable cause implicitly carries with it the limited authority to enter a dwelling in
which the suspect lives when there is reason to believe the suspect is within.” Payton,
445 U.S. at 573. This court has stated, “the officers’ assessment [as to whether the
suspect was within the premises] need not in fact be correct; rather, they need only
‘reasonably believe’ that the suspect resides at the dwelling to be searched and is
currently present at the building.” United States v. Risse, 83 F.3d 212, 216 (8th Cir.
1996) (explaining the relationship between Payton and Steagald). Unlike the facts in
Payton, the officers did have an arrest warrant upon entry into the motel room.
Junkman argues the police did not have a reasonable belief that either (1) Kent
Junkman resided at room 122, or (2) that Kent Junkman was present in the room at the
time of the initial entry. Based upon the totality of the circumstances leading up to the
officers’ entry of room 122, we agree with the district court that the officers’ belief that
Kent Junkman was residing in the room and was currently present in the room, although
not in fact correct, was reasonable.


                                            -4-
        In addition, we believe Steagald can be distinguished from the present case. In
Steagald, although the officers had an arrest warrant looking for a person that did not
live at Steagald’s home,4 the Court makes clear that the agents sought to do more than
use the warrant to arrest the third party. The Court stated: “In the absence of exigent
circumstances, we have consistently held that such judicially untested determinations
are not reliable enough to justify an entry into a person’s home to arrest him without
a warrant, or a search of a home for objects in the absence of a search warrant.”
Steagald, 451 U.S. at 213. In the present case, a search of the premises was not
undertaken until such time that a search warrant was obtained. The search warrant
which was subsequently obtained was based upon an independent source, i.e., the
statements of Curtis Junkman, and not upon any illegal search by the officers at the
time of their entry into the room. See Segura v. United States, 468 U.S. 796 (1984);
Murray v. United States, 487 U.S. 533 (1988). As earlier indicated, the officers
entered the room in order to find Kent Junkman. He was the object of the arrest
warrant. As long as the officers reasonably believed Kent Junkman was a co-resident
of the room, the entry into the room to arrest Kent Junkman was a reasonable one. See
Steagald, 451 U.S. at 214 n.7.

Curtis Junkman’s Statement

      This brings us then to the voluntariness of Curtis Junkman’s incriminating
statements. Junkman asserts that at the time he confessed, his physical condition was
such that his will was overborne by law enforcement officers.5 The district court

      4
       In the present case, as previously mentioned, the officers had reasonable belief
that Kent Junkman was a co-resident of the motel room. Therefore, the district court
held the Steagald case did not apply. We agree; however, as we discuss, Steagald is
distinguishable on other grounds as well.
      5
        Junkman also contends that his statements should be suppressed as the fruit of
the illegal entry into the motel room. Because we hold the police made a valid entry
into the motel room, this argument has no merit.

                                          -5-
disagreed. In Colorado v. Connelly, 479 U.S. 157 (1986), the Supreme Court held that
“coercive police activity is a necessary predicate to the finding that a confession is not
‘voluntary’ within the meaning of the Due Process Clause. . . .” Connelly, 479 U.S. at
167. The Court also stated that “[a]bsent police conduct causally related to the
confession, there is simply no basis for concluding that any state actor has deprived a
criminal defendant of due process of law.” Id. at 164. There is no evidence that the
police at any time exercised any coercion to obtain Junkman’s statements. Junkman
was given the Miranda warnings and thereafter submitted to the officers’ questions.
Because there was no police coercion, Junkman’s statements cannot be found
involuntary. On this basis, we find that the district court’s determination that the
statements were voluntary was not erroneous.

      The judgment of conviction is affirmed.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-